DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims, 1, 14, 20, the limitations “motion sensor capable of detecting a small vibration” in all occurrences, is not in the specification.
Regarding claims 1, 14, 20, the limitation “uneven ground” in all occurrences, is not in the specification.
Claims 2-13, 15-19 are rejected for the same reason since they depend from objected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0152234) in view of Chen (US 2005/0008434).
Regarding claims 1, 14, 20, Kim discloses a method for vehicle deviation warning (page 1, [0004]), comprising: obtaining vibration data when a vehicle vibrates (page 1, [0004]); determining whether the vehicle deviated from a driving lane based on the vibration data (page 1, [0004]); and issuing a warning signal if the vehicle deviated from the driving lane (page 1, [0004]). Claim 14, a processor; and a memory storing computer programs that, when executed by the processor, the computer programs cause the processor (fig. 1).
Kim discloses all the limitations set forth above but fails to explicitly disclose based on a detection signal of a motion sensor capable of detecting a small vibration, the vehicle vibrating in response to a wheel of the vehicle being in contact with an uneven ground surface related to a lane line. 
However, Chen discloses based on a detection signal of a motion sensor (speed bump) capable of detecting a small vibration (page 1, [0007]), the vehicle vibrating in response to a wheel of the vehicle being in contact with an uneven ground surface (speed bump on the road) related to a lane line (page 1, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Chen within the system of Kim in order to assist the 
Regarding claims 2, 15, Kim discloses wherein determining whether the vehicle deviated from the driving lane based on the vibration data includes: determining a vibration frequency of the vehicle based on the vibration data; determining whether the vehicle is driving on a lane line based on the vibration frequency; and determining that the vehicle deviated from the driving lane if the vehicle is driving on the lane line (page 4, [0069, 0072]).
Regarding claims 3, 16, Kim discloses wherein determining whether the vehicle is driving on the lane line based on the vibration frequency includes: determining that the vehicle is driving on the lane line if the vibration frequency of the vehicle is within a predetermined frequency range (page 4, [0069, 0072]).
Regarding claims 4, 17, Kim discloses determining whether the vehicle is driving on the lane line based on one or more of lane information of the lane where the vehicle is positioned or driving information of the vehicle, and the vibration data; and determining that the vehicle deviated from the driving lane if the vehicle is driving on the lane line (page 4, [0069, 0072]).
Regarding claim 5, Kim discloses wherein the lane information is determined based on image data of the lane where the vehicle is positioned detected by a visual sensor on the vehicle (page 2, [0024]); and the driving information of the vehicle is determined based on a speed sensor and an inertial measurement device on the vehicle (page 2, [0025-0027]).
Regarding claim 6, Kim discloses wherein the lane information includes a lane type (page 2, [0029]; page 3, [0048]).
Regarding claim 7, Kim discloses wherein the driving information of the vehicle includes one or more of a driving speed or an acceleration of the vehicle (page 2, [0027]).

Regarding claim 9, Kim discloses wherein determining whether the vehicle is driving on the lane line based on one or more of the lane information of the lane where the vehicle is positioned or the driving information of the vehicle, and the vibration data includes: determining that the vehicle is driving on the lane line if the driving speed of the vehicle is within a predetermined speed range and the vibration frequency of the vehicle is within the predetermined frequency range (page 4, [0069, 0072]).
Regarding claims 10, 19, Kim discloses wherein determining whether the vehicle is driving on the lane line based on one or more of the lane information of the lane where the vehicle is positioned or the driving information of the vehicle, and the vibration data includes: determining that the vehicle is driving on the lane line if the driving lane is of the predetermined lane type, the driving speed of the vehicle is within the predetermined speed range, and the vibration frequency of the vehicle is within the predetermined frequency range (page 4, [0069, 0072]).
Regarding claim 11, Kim discloses wherein obtaining the vibration data when the vehicle vibrates includes: determining the vibration data when the vehicle vibrates based on a detection signal of the inertial measurement device on the vehicle (page 1, [0004]). 
Regarding claim 12, Kim discloses wherein the inertial measurement device is disposed on a suspension of vehicle wheels (fig. 1; page 1, [0004]). 
Regarding claims 13, 18, Kim discloses obtaining the image data of the lane where the vehicle is positioned detected by the visual sensor disposed on the vehicle when the vehicle vibrates; and determining whether the vehicle deviated from the driving lane based on the vibrations data including: .          

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reason, the rejection of claims 1-20 is sustained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                           

                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokara et al. (US 2013/0231838) discloses device for estimating......vibration using same.

Kubota (US 2018/0113055) discloses suspension vibration information estimation device.
Goldman-Shekhar et al. (US 2017/0291543) discloses context-aware....used therein.
Matsumoto et al. (US 2004/0230375) discloses automotive lane deviation prevention apparatus.
Got et al. (US 2001/0053951) discloses control data .....apparatus.
Park (US 2016/0016585) discloses apparatus and method......communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

DP
February 15, 2022

                                                                        /DANIEL PREVIL/                                                                                      Primary Examiner, Art Unit 2684